IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRONE COOK,                               : No. 132 EAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
MARC GELMAN, ESQUIRE AND                   :
JENNINGS AND SIGMOND, P.C.,                :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.